UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6283


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL ANTONIO WOMACK,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:07-cr-00104-JAB-1)


Submitted:   June 30, 2011                    Decided:   July 6, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Antonio Womack, Appellant Pro Se.      Robert Michael
Hamilton, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Michael   Antonio   Womack   appeals   the   district   court’s

order denying his motion for a sentence reduction pursuant to 18

U.S.C. § 3582(c)(2) (2006).      We have reviewed the record and

find no error.   Accordingly, we affirm for the reasons stated by

the district court.   United States v. Womack, No. 1:07-cr-00104-

JAB-1 (M.D.N.C. Jan. 31, 2011).        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




                                  2